On Motion for Rehearing.
Appellant argues that the court’s reliance on Spencer v. Taylor, *226144 Ga. App. 641 (3) (242 SE2d 308) (1978), is misplaced in light of the 1978 amendment to OCGA § 44-14-233 (Code Ann. § 67-704) providing that a defendant may reopen default as a matter of right within seven days of the original default. Appellant contends that the judgment entered by the trial court within this seven-day period is void. We do not agree.
The judgment was entered prematurely; the trial court should have waited until after the seven-day period following the original default on August 4 had passed. The judgment so entered was voidable during that seven-day period and could have been set aside had appellant filed an answer. However, appellant filed no answer or other pleadings until thirty days after the hearing. Therefore, the motion to set aside the judgment came too late. See Rigdon v. Roberts Ins. Agency, 116 Ga. App. 508 (2) (157 SE2d 827) (1967); Parker v. Branan, 108 Ga. App. 229 (2, 3) (132 SE2d 556) (1963).

Motion for rehearing denied.